DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 September 2022 has been entered.
 
Status of the Claims
Claims 1, 4, 5, 8, 9, 13, 15-21, 25, 27, 29, 30, 33, 36, 37, and 40 are pending.
Claims 17-21, 25, 27, 29, 30, 33, 36, 37, and 40 are withdrawn from consideration as directed to non-elected inventions.
Claims 1, 4, 5, 8, 9, 13, 15, and 16 are presented for examination and rejected as set forth below.

Response to Amendment
Applicant’s arguments with respect to the rejections of Claim 8 under 35 USC 112 have been fully considered and, in view of the amendments made to the claims, are persuasive.  The rejections of Claim 8 under 35 USC 112(b) and 35 USC 112(d) have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 8, 9, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (U.S. PGPub. 2011/0014288), in view of Mossel (U.S. PGPub. 2014/0030412), Zongo (EP2792247), Weihrauch (John Weihrauch & Young-Sun Son, The Phospholipid Content of Foods, 60 JAOCS 1971 (1983)), and Schuchardt (Jan Philipp Schuchardt, et al, Incorporation of EPA and DHA Into Plasma Phospholipids in Response to Different Omega-3 Fatty Acid Formulations – a Comparative Bioavailability Study of Fish Oil vs. Krill Oil, 10 Lipids in Health and Disease 145 (2011)).
Applicants claims are directed to encapsulated oil or lipid compositions comprising one or more long-chain polyunsaturated fatty acids (LCPUFAs) having a defined free surface fat content, a defined concentration of phospholipids, in combination with at least a hydrocolloid present in a defined amount relative to water present in the composition.  Dependent Claims 4 and 5 specify the physical form of the composition as including an oil-in-water emulsion.  Claims 8 and 9 further limit the identity of the oil or lipid to one containing a defined range of phospholipids or represents either of fish or krill oil.  Claim 13 specifies that the hydrocolloid is to be xanthan gum, with Claims 15 and 16 specifying the inclusion of octenylsuccinic anhydride-modified starch and at least two reducing sugars, with Claim 16 specifying that each of the reducing sugars is to possess particular dextrose equivalents.
Hansen describes active agents including polyunsaturated fatty acids (PUFAs) microencapsulated within a hydrocolloid for use in, among others, food products. (Abs., [0002; 0011; 0027]).  Hansen indicates that PUFA represents between 30-60% of the composition, and that products having surface free fat contents more than 1-2% impairs product quality and quickly deteriorates, providing the skilled artisan a motivation to utilized PUFAs having surface free fat contents falling within, and therefore rendering obvious, those of the instant claims.  [0003; 0017]; see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Oil droplets dispersed in a liquid medium, a.k.a. an oil-in-water emulsion, are described as a suitable form for the encapsulated materials.  [0022].  Fish oils containing a variety of PUFAs are disclosed as suitable active agents.  [0027].  Hydrocolloids useful in such inventions include naturally occurring and modified polysaccharides, as well as hydrocolloids such as sodium octenyl succinate modified starches.  [0029].  Additional agents may suitably be included in the compositions described, including a variety of carbohydrates and carbohydrate alcohols such as glucose, fructose, lactose, dextrin, or maltodextrins.  [0033].
Despite the breadth of teaching provided by Hansen, the hydrocolloid concentration relative to the water of the emulsion is not particularly provided, nor is a phospholipid concentration particularly described.
Mossel also describes PUFA compositions encapsulated by octenylsuccinic anhydride-modified starches to provide for increased stability of the compositions so formulated.  [0001-06].  Mossel describes compositions such as emulsions combining unstable materials, including LCPUFAs, octenylsuccinic anhydride-modified starches, and at least one source of reducing sugars having defined dextrose equivalence.  [0007-13; 0015-16].  Mossell indicates that the unstable material such as LCPUFAs are present in the composition in concentrations between about 0.1-80%, more preferably about 1-60% of the weight of the composition.  [0031; 0074].  In a particular embodiment, Mossel advocates the use of a combination of at least two reducing sugars, the first having a DE of between 20-60, and the second having a DE of between 0-20, duplicating limitations of Claim 16.  [0022].  Mossel suggests the octenylsuccinic anhydride-modified starches be included in amounts of less than 18% of the composition.  [0030].  Oil-in-water emulsions are a particular form of emulsion useful as the compositions described.  [0072].  Fish and krill oils containing a variety of LCPUFAs are particularly described.  [0076-79].  A total amount of edible oil present in the composition falls between about 10-90%, or between about 40-70%, of the weight of the composition.  [0081].  Exemplary reducing sugars useful in the compositions of Mossel include each of the glucose, fructose, lactose, dextrin, or maltodextrins recited by Hansen.  [0092].  
Zongo also describes methods of improving the stability of such compositions by the encapsulation of PUFAs.  [0001].  Zongo describes emulsification as a suitable means of the encapsulation of PUFAs from, for example, a marine oil.  [0017].  Each of the instantly claimed fish and krill oils are particularly described as such marine oils.  [0041-43].  Zongo describes employing modified polysaccharides and related polymers, including natural gums such as the instantly claimed xanthan gum.  [0060-62; 0069].  Zongo indicates that the compositions are preferably to contain between about 5-70% of the natural gum prior to drying.  Zongo does not specify that the gum content should fall within the about 0.05-1% by weight relative to the water present in the emulsion.  However, looking to the examples, e.g., Examples 1 and 3, Zongo describes compositions which utilize 18 and 25% natural gums (yielding 9 or 12.5 g gum, respectively) emulsified in 400 or 500g water, respectively.  While this yields hydrocolloid concentrations relative to water content of 2.25% and 2.5%, respectively, applicants are reminded that art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Each of these examples utilize gum concentrations falling within the narrower limitations of permissible gum concentrations Zongo describes.  [0070].  Employing each of the processes of Examples 1 and 3 with alternative gum concentrations described by Zongo, e.g. the lower limit of 5% described, would yield natural gum to water concentrations of 0.625% and 0.5%, values falling within and therefore rendering obvious the “between about 0.05 to about 1%” of Claim 1.  
It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Here, the art establishes that PUFAs, and in particular PUFAs obtained from fish or krill oils, are suitably provided in concentrations of about 30-60% in the form of emulsions and more specifically oil-in-water emulsions for use in food or pharmaceutical products.  These products are improved by encapsulation to protect the PUFA from degradation and to increase the stability of such compositions.  Use of PUFAs having surface free fat content falling within the range claims further abets the improvement of the desired composition stability.  Suitable art-known encapsulating agents include each of the xanthan gum of the instant claims, as well as combinations of each of the instantly claimed octenylsuccinic anhydride-modified starch, particularly when combined with at least two reducing sugars, the first having a DE of between 20-60, and the second having a DE of between 0-20 as set forth by the instant claims.  Ratios of encapsulating hydrocolloids to water, such as the natural gums the xanthan gum of the claims is a member of, falling within the claimed concentrations are also suggested by the art.  On the basis of the art available at the time of the instant application, then, the instant claims appear little more than the predictable use of prior art elements according to their established functions, and prima facie obvious as a result. 
Despite this, nothing of the Hansen, Mossel, and Zongo disclosures address the phospholipid content limitations of instant claim 8.
However, Weihrauch indicates that phospholipids constitute between about 15-80% of the total lipids of fish, suggesting to the skilled artisan that fish oil, entirely composed of lipids of fish, would necessarily address the phospholipid concentrations of Claim 8.  (pg. 1974).  Schuchardt indicates that phospholipid-bound omega-3 fatty acids such as the EPA and DHA of Hansen are shown to demonstrate improved bioavailability and increased cardiovascular benefits associated with the ingestion of fish and krill oils.  This suggests to the skilled artisan that, even in the absence of phospholipid concentrations overlapping those of the instant claims, the amount of phospholipids consumed in supplements are result-effective variables suitable for optimization via routine optimization.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Utilizing phospholipid-rich fish or krill oils as the fish oil of Hansen would therefore be expected to improve the cardiovascular benefits of ingesting such compositions, in addition to simply serving as a carrier for any of a variety of lipid-soluble agents, and prima facie obvious thereby.  See In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”).

Response to Arguments
Applicant's arguments filed 9 September 2022 have been fully considered but they are not persuasive.
Applicants argue that the art of record fails to teach the “edible gum” in amounts of about 0.05-1% with respect to the water in the composition, or at least 30% phospholipids.  As set forth previously and again above, this is incorrect.  Each of the Hansen and Mossel disclosures describe PUFA dispersions containing PUFAs, specifically fish or krill oils, in concentrations overlapping those of the instant claims, which by the teachings of Weihrauch establishing the phospholipid content of fish oils, suggests the LCPUFA concentrations of the claims.  As was put forth previously, the totality of the teachings of Zongo indicate that the compositions are preferably to contain between about 5-70% of the natural gum prior to drying.  The examples described utilize 18 and 25% natural gums, concentrations falling within the broad range of permissible natural gum concentrations.  Simply taking into consideration the breadth of permissible natural gum concentrations, Zongo describes suggests to the skilled artisan natural gum to water concentrations of 0.625% and 0.5%, values falling within and therefore rendering obvious the “between about 0.05 to about 1%” of Claim 1.  
Applicans arguments concerning the stability of the compositions claimed when spray dried appear to reiterate the previously presented assertion that the compositions apparently, to applicants’ perspective, present some form of secondary indicia of nonobviousness.  This remains unpersuasive upon repetition for a number of reasons.  First, Hansen itself establishes that combinations of PUFAs and hydrocolloids improves encapsulation efficiency and stability of the compositions so formulated.  Hansen [0002; 0010; 0017; 0020].  Applicants arguments on this point appear to echo the expectations a skilled artisan, aware of the teachings of Hansen, would have from the arrangement of art-known elements claimed.  “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.”  In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967), see also In re Skoner, 517 F.2d 947, 950 (CCPA 1975).  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Evidence of unexpected results must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  See In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”).  “[A]ppellants have the burden of explaining the data…they proffer as evidence of non-obviousness.”  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Here, no such data has been provided, and the claims stand rejected as a result.
Applicants attempt to rely on the teachings of Takashige, art the examiner has not relied upon and which employs compositions distinct from those of the instant claims, Hansen, Mossel, and Zongo, is unpersuasive.  Applicants are reminded that arguments attacking the operability of art cited as a reference must rebut the presumption of operability by a preponderance of the evidence.  In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product.  In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969).  Applicants have not satisfied this burden, as nothing of the Takashige reference addresses the presumed operability of any of the Hansen, Mossel, or Zongo references.
Applicants arguments that the ranges of either edible gums, water, or the ratios of edible gum to water which may result from the ranges suggested by Zongo are broad are not, without more, sufficient to detract from the fact that ranges addressing the limitations of the instant claims are nevertheless suggested by the Zongo reference.  Art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Here, despite the potential breadth of alternatives which Zongo suggests, the ranges claimed are nevertheless suggested by the art of record.  See Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (indicating valid prima facie cases of obviousness exist even when possible alternatives number in the thousands).  Indeed, it is well-established that “picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness.”  In re Arkley, 455 F.2d 586, 587-88 (CCPA 1972).  Again, here no such evidence can be found.  See In re Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011) (Once the examiner establishes a prima facie case of obviousness, the burden shifts to the applicant to rebut that case).  
Applicants arguments concerning the phospholipid concentrations suggested by the teachings of Weihrauch are unpersuasive.  Applicants assert that a skilled artisan would understand that  phospholipids may be refined out of fish or krill oils.  However, as set forth above, despite whatever shortcomings applicants may feel are associated with phospholipid rich PUFA compositions, the art establishes that phospholipid rich PUFA oil compositions are known to impart desirable benefits to compositions containing EPA and DHA, and their use remains obvious thereby.  

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613